[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                           JUNE 11 2007
                                                                        THOMAS K. KAHN
                                        No. 06-15459
                                                                             CLERK


                         D. C. Docket No. 03-01561 CV-2-SLB

WILLIAM PHILPOT,

                                                           Plaintiff-Appellant,

                                            versus

UNITED STATES FIRE INSURANCE COMPANY,
NATIONAL UNION FIRE INSURANCE COMPANY,
TRAVELERS INDEMNITY COMPANY OF ILLINOIS,

                                                           Defendants-Appellees.



                      Appeal from the United States District Court
                         for the Northern District of Alabama


                                       (June 11, 2007)

Before DUBINA and BLACK, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:
____________________
*Honorable Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by
designation.
      This is an appeal from the district court’s grant of summary judgment in an

action brought by appellant William Philpot (“Philpot”) seeking

uninsured/underinsured motorist coverage (“UMC”) from Travelers Property

Casualty Company of America (“Travelers”) and other insurers. The policies

issued by Travelers and the other insurers were issued in the State of Florida. The

vehicle through which Philpot sought coverage was registered and principally

garaged in the State of Alabama. The parties agree that Florida law governs the

interpretation of the Travelers policy, but dispute whether Florida’s uninsured

motorist statute applies under the facts of this case.

      Section 627.727(1) of the Florida Statutes provides, in pertinent part:

      No motor vehicle liability insurance policy which provides bodily
      injury liability coverage shall be delivered or issued for delivery in
      this state with respect to any specifically insured or identified motor
      vehicle registered or principally garaged in this state unless
      uninsured motor vehicle coverage is provided therein or supplemental
      thereto for the protection of persons insured thereunder who are
      legally entitled to recover damages from owners or operators of
      uninsured motor vehicles because of bodily injury, sickness, or
      disease, including death, resulting therefrom.

Fla. Stat. § 627.727 (emphasis added).

      By its clear terms, the statute does not mandate UMC in policies insuring

vehicles registered or principally garaged outside Florida. The record

demonstrates that the vehicle at issue was both registered and principally garaged

                                           2
in Alabama. Therefore, we agree with the district court’s determination that Fla.

Stat. § 627.727 has no application to Philpot’s claims.

      Without the application of Fla. Stat. § 627.727, Philpot concedes that he has

no valid claim. Accordingly, we affirm the district court’s conflict of laws order

and its grant of summary judgment in favor of the insurers.

      AFFIRMED.




                                         3